Citation Nr: 1449991	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left shoulder disability prior to May 11, 2012, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1976 to December 1996. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 10 percent evaluation for left shoulder arthritis.  

During the pendency of this appeal in a July 2012 rating decision, the RO granted a 20 percent evaluation for the left shoulder effective May 11, 2012, the date of the Veteran's most recent VA examination.  Since the RO did not assign the maximum disability rating possible, the appeal for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.


FINDINGS OF FACT

1.  Prior to May 12, 2012, the Veteran's arthritis of the left shoulder was manifested by noncompensable limitation of motion, confirmed by x-ray, with evidence of painful motion.

2.  From May 12, 2012, the Veteran's arthritis of the left shoulder has been manifested by limitation of motion to shoulder level.  Limitation of motion to midway between the side and shoulder level is not shown during this period.


CONCLUSIONS OF LAW

1.  Prior May 11, 2012, the criteria for an evaluation in excess of 10 percent for arthritis of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2014).

2.  From May 11, 2012, the criteria for an evaluation in excess of 20 percent for arthritis of the left shoulder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2008, prior to the October 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish higher ratings, the evidence would need to show that his shoulder disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The September 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

The Veteran was provided two VA examinations during the appeal, in October 2008 and May 2012.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the duties to notify and assist have been met. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran requested a hearing and was scheduled for one in July 2014, which he did not attend and did not provide good cause for not attending.  In August 2014, the Veteran was sent a letter from the RO that he was being placed on a list for a travel board hearing, although it is unclear why this letter was sent as the Veteran did not submit notification that he wanted to be rescheduled for a hearing.  Regardless, the Veteran was sent a hearing clarification letter in September 2014 asking if he would like to appear at a hearing. The Veteran did not respond to the letter within 30 days and has not indicated he would like a hearing.  The request is considered withdrawn.

Analysis

The Veteran essentially contends that his left shoulder disability is more disabling than contemplated by the current evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

Here, because the question for consideration is the propriety of the evaluations assigned, evaluation of the medical evidence and consideration of the appropriateness of further "staged rating" is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

The Board has evaluated the Veteran's left shoulder disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).

The RO originally evaluated the Veteran's left shoulder arthritis under Diagnostic Code 5003.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2014).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2014). 

Limitation of motion of the shoulder is rated under Diagnostic Code 5201, and depends on whether it is the major (dominant) shoulder or the minor (non-dominant) shoulder.  This Veteran is left side dominant; therefore, the provisions for the major side apply.  Under the code, limitation of motion to shoulder level (90 degrees) warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level (45 degrees) warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014). 

Other codes deal with alternative shoulder disabilities.  For example, Diagnostic Code 5202 provides ratings for other impairment of the humerus.  The provisions for the major side are: malunion of the humerus with moderate deformity is rated as 20 percent; malunion of the humerus with marked deformity is rated as 30 percent.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent.  Fibrous union of the humerus is rated as 50 percent.  Nonunion of humerus (false flail joint) is rated as 60 percent.  Loss of head of the humerus (flail shoulder) is rated as 80 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014). 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

In February 2008, the Veteran received an MRI on his shoulder, the impression was of severe osteoarthritis involving the glenohumeral joint.  

In March 2008, the Veteran visited Dr. R.A. who noted that the Veteran had relatively good functional range of motion, but had pain with range of motion in his left shoulder.  The examiner noted the Veteran had excellent strength.  

Treatment records from 17th Medical in June 2008 noted that motion of the shoulders was abnormal and pain was elicited by motion of the shoulder.  There was no muscle spasm and a normal appearance.  No instability was noted and no weakness was noted.  Decreased range of motion was noted.  

In October 2008, the Veteran visited Dr. R.A. who noted the Veteran had no atrophy and tenderness in his shoulder, but had decreased range of motion.  

In October 2008, the Veteran was seen for a VA examination.  The Veteran stated that he suffered from heat, redness, and "locking" and that he was treated with steroid shots every six months.  He noted flare-ups during cold weather.  He did not suffer from any episodes of dislocation, subluxation, or inflammatory arthritis.  There was no ankylosis of the shoulder joints.  Left shoulder range of motion was to 0-160 degrees for forward flexion with pain beginning at 130 degrees, and 0-120 degrees for abduction with pain beginning at 90 degrees.  Upon repetitive testing, left shoulder range of motion was to 0-150 degrees for forward flexion with pain beginning at 130 degrees and 10 degrees loss of motion; and 0-140 degrees for abduction with pain beginning at 90 degrees with no additional loss of motion.   

On May 11, 2012, the Veteran was seen for another VA examination.  The Veteran stated that he had flare-ups that impact the function of his shoulder and that his shoulder hurts all the time.  His left shoulder flexion ended at 95 degrees, and evidence of painful motion began at 80 degrees.  Left shoulder abduction ended at 75 degrees, and there was objective evidence of painful motion at 65 degrees.  Upon repetitive testing, flexion ended at 95 degrees and abduction at 75 degrees.  The Veteran had functional loss including weakened movement, pain on movement, and deformity, as well as pain on palpitation.  He guarded his left shoulder.  The Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint).  While he had a history of mechanical symptoms such as click and catching, he had no history of recurrent dislocation.  He also did not have any impairment of the clavicle or scapula such as malunion, nonunion, or dislocation. 

Based on the evidence, the Board finds that higher evaluation is not warranted for the shoulder at any point during the appeal period.  

Prior to May 11, 2012, the Veteran demonstrated symptoms commensurate with a 10 percent rating.  In March 2008, the clinician noted the Veteran had "good" range of motion.  In June and October 2008 clinicians noted "decreased" range of motion, although they did not specify to what degree.  His October 2008 examination showed that flexion was limited by pain at most to 130 degrees, even upon repetitive testing.  This range of motion is not equivalent to limitation of motion at the shoulder level (which would be to 90 degrees) since range of motion extends above the shoulder.  Therefore, on these measurements, even when considering pain, the Veteran's limitation of motion would not be compensable under Diagnostic Code 5201.

As the Veteran has arthritis, which causes non-compensable limitation of motion, Diagnostic Code 5003 is the determinative code.  It allows only for the 10 percent rating.  The higher rating of 20 percent is only available if there is X-ray evidence of involvement of two or more major joints with no limitation of motion at all.  That is not the disability picture here (i.e., this Veteran has one major joint involved, with limitation of motion).

As to period from May 11, 2012, the evidence clearly demonstrates that shoulder flexion/elevation has been limited to 95 degrees (and to 80 degrees by pain), and abduction was to 75 degrees, and 65 degrees with pain.  This range of motion more nearly approximates the level contemplated by the 20 percent criteria, i.e., limitation of motion at the shoulder level.  The Veteran has not demonstrated limitation of motion to midway between the side and shoulder level (e.g., limitation to 45 degrees), or limitation of motion to 25 degrees from the side to warrant higher evaluations.  Id.

Regarding other potentially applicable diagnostic codes, the Veteran's shoulder disability is not manifested by recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movement or fibrous union of the humerus to merit higher disability evaluations.  Thus, Diagnostic Code 5202 is not applicable here.

Consideration under Diagnostic Code 5203 for impairment of the clavicle or scapula does not result in a higher rating as the maximum evaluation available under that code is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).  Additionally, without evidence of ankylosis of scapulohumeral articulation, a higher evaluation is not available under Diagnostic Code 5200.  Notably, ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  This Veteran has motion in his shoulder.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain and weakness was noted on following repetitive range of motion in May 2012, there was no additional limitation during the May 2012 examination, and only 10 degrees additional loss during flexion for the October 2008 examination.  The Board considered the effect of pain when making this rating determination by applying the range of motion measurements where pain began to the rating criteria.  It is also important to emphasize, however, that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain on evaluation, the criteria for a higher rating based on the Veteran's range of motion for the left shoulder are not met.  Therefore, the Veteran is not entitled to a higher rating for his left shoulder disability under this basis. 

Based upon the guidance of the Court in Hart, the Board has considered whether further staged rating is appropriate.  As explained above, however, the stages established by the RO are expressly found to be appropriate.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing continuous pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and clinical evaluations.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and various treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In short, the preponderance of the evidence is against the claim for an increased rating; therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  

Extraschedular Consideration of Left shoulder

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's arthritis of the left shoulder has been manifested by limitation of motion to shoulder level that is contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2014).  This type of disability picture is specifically addressed in the rating criteria set forth in 4.71a, Diagnostic Codes 5003, 5201 (2014).

In sum, the Board finds that a comparison of the Veteran's left shoulder disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was granted service connection for a left shoulder disability and has a 20 percent disability rating.  He was also assigned ratings for degenerative disc disease; instability, patellofemoral syndrome, and scaring of the left knee; ringer finger and little finger disabilities; and fungus.  The Veteran has at no point during the current appeal indicated that his service-connected left shoulder disability result in further disability when looked at in combination with his other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected left shoulder disability.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected left shoulder disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent prior to May 11, 2012, and 20 percent thereafter for a left shoulder disability is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


